— In a negligence action to recover damages for personal injuries sustained by an infant and to recover damages for the infant’s medical care expended by her father, plaintiff Raymond Wrobleski, the latter appeals from an order of the Supreme Court, Suffolk County, dated April 18, 1974, which denied his motion for summary judgment dismissing the counter claim of defendant Wakefield Homes, Inc., for legal insufficiency. Appeal dismissed, without costs. Subsequent to the taking of this appeal, defendant Wakefield Homes, Inc., served a further amended answer, by court leave. The new pleading supersedes the original pleading and all proceedings relative thereto have thus been rendered moot ( Snedecor v. Chapel, 192 App. Div. 915). Further, appellant’s counsel has stated in his papers in a motion that a new motion for summary judgment addressed to the further amended answer will be made by him. Cohalan, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.